     Case: 1:20-cv-03761 Document #: 42 Filed: 09/14/20 Page 1 of 2 PageID #:7834




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-03761
        Plaintiffs,
                                                            Judge Manish S. Shah
v.
                                                            Magistrate Judge Jeffrey T. Gilbert
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                              DEFENDANT
                 86                               jj294152023
                381                                TWQQUS
                197                              SHIPFROMEU
                183                                 Hollysop
                175                                 esperanza
                260                                  DreamJ
                233                   Auwer🔥Summer Hot Sale🔥Up To 50% Off🔥.


DATED: September 14, 2020                            Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03761 Document #: 42 Filed: 09/14/20 Page 2 of 2 PageID #:7835




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
